80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ronald J. FISCHBACH, Appellee,v.DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS and Hallem H.Williams, Jr., Appellants.
Nos. 95-7154, 95-7167.
United States Court of Appeals, District of Columbia Circuit.
March 11, 1996.

Before:  EDWARDS, Chief Judge, SILBERMAN and GINSBURG, Circuit Judges.

JUDGMENT

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and argument of counsel.   For reasons to be stated in a forthcoming opinion, it is ORDERED and ADJUDGED that the judgment from which this appeal has been taken be REVERSED.


2
The time for filing any petition for rehearing will run from the date of issuance of the forthcoming opinion.   The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(2).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.